Title: John F. Oliveira Fernandes to Thomas Jefferson, 9 April 1816
From: Oliveira Fernandes, John Francisco
To: Jefferson, Thomas


            
              Dear Sir
              New york 9th April 1816
            
            Desirous to See some of my Philadelphia and New york friends, I Left Norfolk on the 24th ulto Your favour dated 26th do was recieved here on the 6th instant—Immediatly after the reception of yours of the 24th January—I wrote to Messrs Gibson and Jefferson, requesting them, to examen the Tenerife wine; and (if approved of) to Send up to you a quart Cask, well precautioned, against the boat’s Men’s villany—The two pp of wine, were Shipped on board the Brig Jane Couts, bound to Richmond—where Captdid not like to have them landed here in Norfolk—Mr Richardson, my Correspondent in that City, had them entered, and landed; but, notwitstanding my repeated requests has not informed me, as yett, of the ammt—of Duties; freght; any other Small charges—All this, when Known to Me, will be communicated to you—it being my intention, to charge  your you, with what Costs me.
            By the Letter of my Tenerife Friend hereby enclosed—(which you will be so Kind as to return) you will See its first Cost at Tenerife—$345—for the 2 pp—that is $43–12½/—every quart Cask—besids the other charges, which will bring each Cask to $62–64. at furthest—of this I will inform you, as Soon as I—return home—within 4 to 5 weeks—
            As for the Porto-wine; I Know it  is of—the best quality: If you permit me to refer you to my Letter of the 6th January; you will observe, that, that quart Cask, was the only one I had; requested by, and Sent to me, for my own private use, while, the Sole desire to oblige you, could Compell me to part with.However, as, immidiatly, after my forwarding it to you, I ordered Some more for me; I will take the liberty, to inform you of its arrival; Sincerely willing to Share with you, some of it; if Still, in need of—
            With great respect and regard
            
              I remain Dr Sir Your mo: ob: Servant
              John F. Oliveira Fernandes
            
           